Citation Nr: 1717900	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  15-15 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating greater than 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1953 to August 1955. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

By way of procedural background, in a decision dated in August 2015, the Board denied a rating in excess of 10 percent for bilateral hearing loss.  The Veteran appealed that decision to the Veterans Claims Court.  In a Memorandum Decision dated in November 2016, the Court vacated the Board's decision, and remanded the matter for action consistent with the decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

For the initial rating period on appeal, audiometric testing revealed, at worst, average puretone threshold of 71 decibels and 74 percent speech recognition in the right ear, and average puretone threshold of 68 decibels and 76 percent speech recognition in the left ear.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Board has considered whether staged ratings are for consideration.  As the Board will discuss in more detail below, the evidence of record establishes that the Veteran's service-connected hearing loss does not warranted a staged rating.  

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Each ear is evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (b).  That numeral is then elevated to the next higher Roman numeral. Each ear is evaluated separately.  

The Board has reviewed all the evidence of record, including the Veteran's lay statements and the VA audiological examination.  For the reasons discussed below, the evidence is at least in equipoise as to whether bilateral hearing loss more nearly approximates a 20 percent rating.  

On the authorized audiological evaluation in September 2014, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
85
95
LEFT
40
65
80
85

Speech discrimination was 80 percent for each ear.  However, the examiner explained that the initial speech recognition scores were 74 percent in the right ear and 80 percent in the left ear, but a modified performance intensity function was obtained and the best performance was then 80 percent in each ear.

Regarding speech discrimination scores, the VA audiology consultation reports date from July 2007 and from January 2012 do not contain puretone frequency thresholds in dB; however, they do shed some light on the Veteran's speech discrimination scores.  Specifically, a July 2007 report notes speech recognition of 88 percent for the right ear and 84 percent for the left ear.  In a January 2012 report, speech recognition of 76 percent was noted for both ears. 

Thus, when taking the lowest speech recognition scores throughout the rating period, and resolving reasonable doubt in the Veteran's favor, the evidence shows 74 percent speech recognition in the right ear (September 2014 VA examination), and 76 percent speech recognition in the left ear (January 2012 VA audiology consult report).  

When applied to Table VI, these scores yield a numeric designation of VI in the right ear on the basis of 71 decibel puretone threshold average and 74 percent speech discrimination, and a numeric designation of IV in the left ear on the basis of 68 decibel puretone threshold average, and 76 percent speech discrimination.  The numeric designation for the right ear (VI) along with the numeric designation for the left ear (IV), entered into Table VII, produce a 20 percent evaluation for hearing impairment.

The Board notes that puretone thresholds reported on the audiological evaluations discussed above were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.

The remaining evidence of record does not contain any other audiological testing.  Further, the Board has considered the lay statements submitted by the Veteran and his representative and is aware of the complaints about his inability to hear well.  He is competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the description of his hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bore the burden of demonstrating any prejudice caused by a deficiency in the examination.  

In this case, the September 2014 VA examiner addressed functional effects of hearing loss by noting that the Veteran needed to ask for repetition when he did not hear the message the first time around.  He also had the most difficulty when in a noisy environment or the speaker had an accent.  Therefore, the functional effects of his hearing loss disability are adequately addressed in the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321 (b). 

For these reasons, the Board finds that, for the entire initial rating period on appeal, a 20 percent rating for bilateral hearing loss is warranted. 

The Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, in its August 2015 decision, the Board provided a detailed discussion of how VA's duties to notify and assist had been met in this case, and this discussion is hereby incorporated into this decision by reference.  Further, the November 2016 Memorandum decision by the Court did not identify any deficiencies with regard to either the duty to notify or the duty to assist.  


ORDER

For the entire initial rating period on appeal, a 20 percent rating, but no higher, for bilateral hearing loss is granted, subject to the law and regulations governing the payment of monetary benefits. 


______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


